 

Case 5:21-cv-00207-HE Document 14 Filed 03/29/21 Page 1 of 2
Case MDL No. 2885 Document 1202 Filed 03/26/21 Page 1 of 2

UNITED STATES JUDICIAL PANEL
on
MULTIDISTRICT LITIGATION

IN RE: 3M COMBAT ARMS EARPLUG
PRODUCTS LIABILITY LITIGATION MDL No. 2885

(SEE ATTACHED SCHEDULE)

CONDITIONAL TRANSFER ORDER (CTO —100)

On April 3, 2019, the Panel transferred 8 civil action(s) to the United States District Court for the
Northern District of Florida for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See 366 F.Supp.3d 1368 (J.P.M.L. 2019). Since that time, 1,599 additional action(s)
have been transferred to the Northern District of Florida. With the consent of that court, all such
actions have been assigned to the Honorable M. Casey Rodgers.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of Florida and assigned to
. Judge Rodgers.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the

Northern District of Florida for the reasons stated in the order of April 3, 2019, and, with the consent
of that court, assigned to the Honorable M. Casey Rodgers.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of Florida. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7-day period, the stay will be continued until further order of the Panel.

 

 

FOR THE PANEL:

Inasmuch a no objection is

ing at this time, th ae
Coytolned LL PAN

Mar 26, 2021 7 C_
CLERK'S OFFICE .
AUS s John W. Nichols
MULTIOISTRICT LITIGATHON

 

 

Clerk of the Panel

 

 

 

 
Case 5:21-cv-00207-HE Document 14 Filed 03/29/21 Page 2 of 2
Case MDL No. 2885 Document 1202 Filed 03/26/21 Page 2 of 2

IN RE; 3M COMBAT ARMS EARPLUG
PRODUCTS LIABILITY LITIGATION MDL No. 2885

SCHEDULE CTO-100 — TAG-ALONG ACTIONS

DIST DIV. CANO, CASE CAPTION
OKLAHOMA WESTERN

OK W 5 21—00207 Stallcup et al v. 3M Company et al
